                 Case 19-50272-KBO              Doc 60       Filed 02/03/21       Page 1 of 2




                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE

In re:                                                   )        Chapter 11
                                                         )
LSC WIND DOWN, LLC, et al.1,                             )        Case No. 17-10124 (KBO)
                                                         )
                          Debtors,                       )        Jointly Administered
                                                         )
UMB BANK, N.A., as Plan Trustee of                       )
The Limited Creditors’ Liquidating Trust,                )
                                                         )
                          Plaintiff,                     )        Adversary Proceeding
                                                         )        No. 19-50272 (KBO)
v.                                                       )
                                                         )
SUN CAPITAL PARTNERS V, LP;                              )
SUN MOD FASHIONS IV, LLC;                                )
SUN MOD FASHIONS V, LLC; and                             )
HIG SUN PARTNERS, LLC,                                   )
                                                         )
                          Defendants                     )

                  MOTION AND ORDER FOR ADMISSION PRO HAC VICE
        Pursuant to Local Rule 9010-1 and the attached certification, counsel moves the
admission pro hac vice of Michael D. Lehrman of Baker & McKenzie LLP, 300 East Randolph
Street, Suite 5000, Chicago, IL 60601 to represent Sun Capital Partners V, L.P., Sun Mod
Fashions IV, LLC, Sun Mod Fashions V, LLC, and H.I.G. Sun Partners, LLC, in connection with
the above-captioned bankruptcy cases, the above-captioned adversary proceeding and any related
matters and proceedings.

Dated: February 3, 2021                      MORRIS, NICHOLS, ARSHT & TUNNELL LLP
Wilmington, Delaware
                                             /s/ Matthew O. Talmo
                                             Matthew O. Talmo
                                             1201 North Market Street, 16th Floor
                                             P.O. Box 1347
                                             Wilmington, DE 19899-1347
                                             Telephone: (302) 658-9200
                                             Email: mtalmo@morrisnichols.com



1
 The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, are LSC Wind Down, LLC f/k/a Limited Stores Company, LLC (6463); LS Wind Down, LLC f/k/a Limited
Stores, LLC (0165); and TLSGC Wind Down, LLC f/k/a The Limited Stores GC, LLC (6094).
               Case 19-50272-KBO          Doc 60     Filed 02/03/21     Page 2 of 2




          CERTIFICATION BY COUNSEL TO BE ADMITTED PRO HAC VICE

        Pursuant to Local Rule 9010-1, I, Michael D. Lehrman, certify that I am eligible for
admission to this Court, and am admitted, practicing, and in good standing as a member of the
bar of the State of Illinois. I submit to the disciplinary jurisdiction of this Court for any alleged
misconduct which occurs in the preparation or course of this action. I also certify that I am
generally familiar with this Court’s Local Rules and with Standing Order for District Court Fund
effective 8/31/16. I further certify that the annual fee of $25.00 has been paid to the Clerk of
Court for District Court.

Dated: February 3, 2021
Chicago, IL
                                               /s/ Michael D. Lehrman
                                               Michael D. Lehrman
                                               BAKER & McKENZIE LLP
                                               300 East Randolph Street, Suite 5000
                                               Chicago, Illinois 60601
                                               Telephone: (312) 861-8000
                                               Facsimile: (312) 698-2763
                                               Email: michael.lehrman@bakermckenzie.com

                                ORDER GRANTING MOTION
IT IS HEREBY ORDERED counsel’s motion for admission pro hac vice is granted.




                                                 2
